Title: To George Washington from Samuel Huntington, 31 May 1780
From: Huntington, Samuel
To: Washington, George



Sir,
Philadelphia May 31. 1780

By the Act of Congress of the 30th Instant herewith enclosed your Excellency will observe, they deem it not expedient at present to make any partial Reduction in the Army of the United States.
This Resolution passed in Consequence of a report from the Committee at Head Quarters for reducing some of the New York Battallions, and a Petition from a Number of the Officers in those Battallions, earnestly intreating they might not be constrained to leave the Service now at the Opening of the Campaign.
Your Excellencys Despatches of the 27th Instant have been received, and laid before Congress. It is painful to reflect upon the Distresses and Difficulties therein mentioned I presume Congress will not be wanting on their part to do every thing within the Compass of their Power to remove them. I have the honour to be with the highest respect your Excelly’s hbble servant

Sam. Huntington President

 